Title: Bill for the Trial of Offenses Committed out of Virginia, [5 December 1776]
From: Jefferson, Thomas
To: 


                    [5 December 1776]
                    For the punishment of Treasons, misprisions of treasons or concealments of treason, felonies, robberies, murthers and confederacies hereafter to be committed out of this Commonwealth:
                    Be it enacted by the General assembly of the Commonwealth of Virginia that all treasons, misprisions of treasons, concealments of treasons, felonies, robberies, murthers, and confederacies hereafter to be committed in or upon the sea, or in any haven, river, creek or other place by land or by water not being within the body of any county of this Commonwealth, shall be enquired, tried, heard, determined and judged in such counties and places in this Commonwealth as shall be limited by the Governor’s commission or commissions to be directed for the same in like form and condition  as if any such offence or offences had been committed or done in or upon the land: and such commission shall be had under the seal of the Commonwealth directed to any three or more of the judges of the General court, from time to time and as oft as need shall require to hear and determine such offences after the common course of the laws of this Commonwealth, used for treasons, misprisions of treasons, concealments of treasons, felonies murthers, robberies, and confederacies of the same, done and committed upon the land within this Commonwealth.
                    And be it enacted by the authority aforesaid that such persons to whom such commission or commissions shall be directed, or two of them at the least, shall have full power and authority to enquire of such offences and of every of them, by the oaths of twelve good and lawful inhabitants in the county limited in their commission in such like manner and form, as if such offences had been committed upon the land within the same county; and that every indictment found and presented before such Commissioners, of any treasons, misprisions of treasons, Concealments of treasons, felonies, robberies murthers, manslaughters, or such other offences, being committed or done in and upon the seas, or in or upon any haven river, creek or other place by land or by water not being within the body of any county of this commonwealth, shall be good and effectual in the law; and if any person or persons happen to be indicted for any such offence done or hereafter to be done upon the seas, or in any other place above limited, that then such order, process, judgment, and execution shall be used, had, done and made, to and against every such person and persons so being indicted, as against Traytors, felons, murtherers, and other offenders aforesaid for treason, misprision of treason, concealment of treason, felony robbery, murther, or other such offences done upon the land, as by the laws of this Commonwealth is accustomed; and that the trial of such offence or offences if it be denied by the offender or offenders, shall be had by twelve lawful men inhabited in the county limited within such commission, which shall be directed as is aforesaid, and no challenge or challenges to be had for the county; and such as shall be convict of any such offence or offences by verdict, confession, or process, by authority of any such commission, shall have and suffer such pains of death, losses of lands, goods and chattels, as if they had been attainted and convicted of any treasons, misprisions of treasons, concealment of treasons, felonies, robberies, or other the said offences done upon the lands.
                    
                    And be it enacted by authority aforesaid, that for treasons, misprisions of treasons, concealments of treasons, robberies, felonies, murthers, and confederacies done upon the sea or seas, or in or upon any haven, river or creek not being within the body of any county of this Commonwealth, the offenders shall not be admitted to have the benefit of his or their clergy, but be utterly excluded thereof and from the same.
                    Provided alway, that this act extend not to be prejudicial or hurtful to any person or persons, for taking any victual, cables, ropes, anchors, or sails, which any such person or persons (compelled by necessity) taketh of or in any ship which may conveniently spare the same, so the same person or persons pay out of hand for the same victual, cables, ropes, anchors, or sails, money or money-worth, to the value of the thing so taken, or do deliver for the same a sufficient bill obligatory to be paid within months next ensuing the making of such bills, and that the makers of such bills well and truly pay the same debt at the day to be limited within the said bills.
                